HELD BY THE COURT: That by the terms “inevitable accident,” as applied to maritime collisions, by law is meant, that which the party charged with the offense could not have prevented by the exercise of ordinary caution, care and maritime skill. That by the maritime law, a vessel lying at anchor in a trade frequented by other ships, is bound at night to exhibit an efficient light, an effective light, suffident to warn other vessels approaching to the position to which she is anchored; that the schooner was lying at anchor in such track; that she did not exhibit such efficient light; and that she was guilty of fault and negligence, which contributed to the injury complained of. That a light hung in the larboard forerig-ging of a vessel at anchor, with her sails up, and so as to be obscured and edipsed by the sails from the view of a steamer approaching on the starboard side, so far as it respects such steamer so approaching, is no suffident light within the meaning of the maritime law. That there is no rule of the maritime law, which regulates or prescribes the precise rate of speed which steamers may adopt, either in thick foggy weather, or in dear weather, by night or by day. That steamers in all states of the weather, whether it be thick, dark, or otherwise, must adopt such a rate of speed as will enable them to avoid such sailing vessels as they may meet, provided such sailing vessels adhere to the rules of navigation prescribed for their guidance; and that if they do adopt a rate of speed that will enable them to avoid such sailing vessels, providing such sailing vessels adhere to the rules of navigation prescribed for them, then such rate of speed cannot, so far as such sailing vessels are concerned, be charged as negligence, or as not being warranted by the maritime law. That the speed of the steamer was such that she could and would have avoided the schooner, if the schooner had regarded the nautical rules prescribed for her. That the collision was not occasioned by any unlawful excess of speed in the steamer, but by the neglect of the schooner in not exhibiting a sufficient light, and in not observing the nautical rules prescribed for her; and that the steamer not being guilty of any fault, was not liable for the injury complained of. That when a collision occurs between a steamer and a sailing vessel, either under way or at anchor, and the sailing vessel has observed the nautical rules prescribed for her navigation, that the steamer will be liable for the damage occasioned, unless it satisfactorily proves that the collision was produced by an inevitable accident Libel dismissed.